                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
FLORA JOSEPH-FRANCOIS,                     )
                                           )
            Plaintiff,                     )
                                           )
            v.                             )    Civil Action No. 18-11671-DJC
                                           )
DEPARTMENT OF TRANSITIONAL                 )
ASSISTANCE,                               )
                                           )
            Defendant.                    )
__________________________________________)


                                             ORDER

CASPER, J.                                                                      February 15, 2019

       Flora Joseph-Francois, proceeding pro se, commenced this action against her employer,

the Massachusetts Department of Transitional Assistance (“DTA”). D. 1. By Memorandum and

Order dated November 28, 2018, Plaintiff was advised that her complaint failed to state a claim

upon which relief may be granted. Specifically, Plaintiff had not sufficiently identified the alleged

acts of misconduct by the defendant and had not alleged that she is a member of a protected class.

       On January 16, 2019, Plaintiff filed an amended complaint. D. 7. After review of the

amended complaint, it is hereby ORDERED that:

1.     The Clerk shall issue a summons for service of the amended complaint on the defendant.

3.     The plaintiff may elect to have service made by the United States Marshal Service. If

directed by the plaintiff to do so, the United States Marshal shall serve the summons, amended

complaint, and this Order upon the defendant, in the manner directed by the plaintiff, with all costs
of service to be advanced by the United States. The plaintiff shall have 90 days from the date of

this Order to complete service.

SO ORDERED.
                                                    /s/ Denise J. Casper
                                                    Denise J. Casper
                                                    United States District Judge




                                               2
